                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

DANIEL THOMAS GERARDY,

                            Plaintiff,                           MEMORANDUM DECISION
                                                                 & ORDER TO SHOW CAUSE
v.

SEVENTH DISTRICT COURT,                                         Case No. 2:17-CV-945 RJS

                            Defendant.                          District Judge Robert J. Shelby




         Plaintiff, Daniel Thomas Gerardy, filed this pro se civil rights suit, see 42 U.S.C.S. §

1983 (2019),1 proceeding in forma pauperis. See 28 id. § 1915. Having now screened the

Complaint, (Doc. No. 3), under its statutory review function,2 the Court orders Plaintiff to show



1
 The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                   Every person who, under color of any statute, ordinance, regulation, custom, or
                   usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                   citizen of the United States or other person within the jurisdiction thereof to the
                   deprivation of any rights, privileges, or immunities secured by the Constitution
                   and laws, shall be liable to the party injured in an action at law, suit in equity, or
                   other proper proceeding for redress, except that in any action brought against a
                   judicial officer for an act or omission taken in such officer’s judicial capacity,
                   injunctive relief shall not be granted unless a declaratory decree was violated or
                   declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2019).
2
 The screening statute reads:
                      (a) Screening.—The court shall review . . . a complaint in a civil action in
                 which a prisoner seeks redress from a governmental entity or officer or
                 employee of a governmental entity.
                      (b) Grounds for dismissal.—On review, the court shall identify cognizable
                 claims or dismiss the complaint, or any portion of the complaint, if the
                 complaint—
                                (1) is frivolous, malicious, or fails to state a claim upon which
                           relief may be granted; or
                                (2) seeks monetary relief from a defendant who is immune from
                           such relief.
28 U.S.C.S. § 1915A (2019).
cause why the Complaint should not be dismissed for failure to identify an appropriate defendant

and lack of jurisdiction.

       Based on the latest information available to the Court, Plaintiff is incarcerated in New

Mexico, with Utah warrants pending. Plaintiff names Utah Seventh District Court as the only

defendant. He asserts that Defendant violated his federal constitutional rights by maintaining

criminal charges against him and warrants for his arrest. As remedy, he asks the Court to dismiss

the charges and warrants.

                                            ANALYSIS

                                     1. Grounds for Dismissal

       In evaluating the propriety of dismissing claims for failure to state a claim upon which

relief may be granted, this Court takes all well-pleaded factual assertions as true and regards

them in a light most advantageous to the plaintiff. Ridge at Red Hawk L.L.C. v. Schneider, 493

F.3d 1174, 1177 (10th Cir. 2007). Dismissal is appropriate when, viewing those facts as true, the

plaintiff has not posed a "plausible" right to relief. See Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007); Robbins v. Oklahoma, 519 F.3d 1242, 1247-48 (10th Cir. 2008). "The burden is

on the plaintiff to frame a 'complaint with enough factual matter (taken as true) to suggest' that

he or she is entitled to relief." Robbins, 519 F.3d at 1247 (quoting Twombly, 550 U.S. at 556).

When a civil rights complaint contains "bare assertions," involving "nothing more than a

'formulaic recitation of the elements' of a constitutional . . . claim," the Court considers those

assertions "conclusory and not entitled to" an assumption of truth. Ashcroft v. Iqbal, 129 S. Ct.

1937, 1951 (2009) (quoting Twombly, 550 U.S. at 554-55). In other words, "the mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the



                                                                                                      2
pleaded claims is insufficient; the complaint must give the court reason to believe this plaintiff

has a reasonable likelihood of mustering factual support for these claims." Red Hawk, 493 F.3d

at 1177 (italics in original).

        This Court must construe pro se "'pleadings liberally,' applying a less stringent standard

than is applicable to pleadings filed by lawyers. Th[e] court, however, will not supply additional

factual allegations to round out a plaintiff's complaint or construct a legal theory on a plaintiff's

behalf." Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citations omitted). In

the Tenth Circuit, this means that if this Court can reasonably read the pleadings "to state a valid

claim on which the plaintiff could prevail, it should do so despite the plaintiff's failure to cite

proper legal authority, his confusion of various legal theories, his poor syntax and sentence

construction, or his unfamiliarity with pleading requirements." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Still, it is not "the proper function of the district court to assume the role

of advocate for the pro se litigant." Id.; see also Peterson v. Shanks, 149 F.3d 1140, 1143 (10th

Cir. 1998) (citing Dunn v. White, 880 F.2d 1188, 1197 (10th Cir. 1989) (per curiam)).

                                    2. Inappropriate Defendant

        Utah Seventh District Court is not an entity that may be sued under § 1983. “It is clear

that a state court simply is not a ‘person’ or a juridical entity capable of being sued under §

1983.” Magee v. Alexander, No. 16-14697, 2016 U.S. Dist. LEXIS 184918, at *4 (E.D. La. Nov.

4, 2016); see also Harris v. Champion, 51 F.3d 901, 905-06 (10th Cir. 1995) (holding state court

properly dismissed under § 1983 because “governmental entity that is an arm of the state for

Eleventh Amendment purposes” is not “person”); Coopersmith v. Colorado, 465 F.2d 993, 994

(10th Cir. 1972) (stating state courts not “persons” under § 1983); Rey v. Hostetler, No. 18-3210-



                                                                                                        3
SAC, 2019 U.S. Dist. LEXIS 30164, at * (D. Kan. Feb. 26, 2019) (“The defendant . . . County

Court is an arm of the State, and therefore, it is not a ‘person’ suable under § 1983.” (citing Will

v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989))); Agrawal v. Courts of Okla., No.

CIV-18-396-D, 2018 U.S. Dist. LEXIS 13591, at *5 (W.D. Okla. July 9, 2018) (unpublished)

(dismissing claims sua sponte because “courts are not suable entities”).

                               3. Issues in Ongoing Criminal Case

       Plaintiff asks that his state charges and warrants be dismissed here.

       The Court proposes to deny relief under the Younger abstention doctrine. See Housley v.

Williams, No. 92-6110, 1993 U.S. App. LEXIS 5592, at *8 (10th Cir. Mar. 12,

1993) (unpublished); Cen v. Castro, No. C 02-2094 PJH (PR), 2002 U.S. Dist. LEXIS 9314, at

*2 (N.D. Cal. May 1, 2002). After all, "[t]he rule of exhaustion in federal habeas corpus actions

is rooted in considerations of federal-state comity," as defined in Younger v. Harris, 401 U.S. 37,

44 (1971). Preiser v. Rodriguez, 411 U.S. 475, 491 (1973). The abstention analysis has three

parts: "First, is there a pending state judicial proceeding; 'second, do the proceedings implicate

important state interests; and third, is there an adequate opportunity in the state proceedings to

raise constitutional challenges.'" Oltremari ex rel. McDaniel v. Kan. Social & Rehab. Serv., 871

F. Supp. 1331, 1356 (D. Kan. 1994) (quoting Middlesex County Ethics Comm. v. Garden State

Bar Ass’n, 457 U.S. 423, 432 (1982)).

       Applying the analysis here, the Court first determines based on the information in the

complaint that there is a pending state judicial proceeding. Second, although this is a federal

civil-rights case, "'[t]he importance of the state interest may be demonstrated by the fact that the

noncriminal proceedings bear a close relationship to proceedings criminal in nature.'" Oltremari



                                                                                                       4
ex rel. McDaniel, 871 F. Supp. at 1356 (quoting Middlesex County Ethics Comm., 457 U.S. at

432). Considering that Petitioner actually attacks--both here and in state court--ongoing criminal

proceedings, the Court concludes the issues in this noncriminal civil-rights case clearly are

integral to "proceedings criminal in nature," and, consequently, involve an important state

interest. Id. Finally, Petitioner has an adequate chance to raise any of his federal constitutional

challenges in state court. The Court is persuaded by this analysis to avoid intervening in

Plaintiff's state criminal proceedings and therefore proposes to deny Plaintiff’s claims on this

basis.

                                              ORDER

         IT IS HEREBY ORDERED that Plaintiff must within thirty days SHOW CAUSE why

his Complaint should not be dismissed for naming an improper defendant and failing to state a

claim within the Court’s jurisdiction.

               DATED this 2nd day of May, 2019.

                                               BY THE COURT:



                                               CHIEF JUDGE ROBERT J. SHELBY
                                               United States District Court




                                                                                                      5
